Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not shown, disclosed, nor taught having  a method making a tennis racket, providing base clamps, apply adheshive and cutting or trimming the rubber layer in combination with the other method steps. 
Hong 5234657 does not teach an adhesive, clamps and/or cutting although being some of the closest prior art due to making a racket. 
Admitted Priro Art sent in by applicant, Staub et al 4183776 does not teach clamps and/or cutting although being some of the closest prior art due to making a racket. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw